Exhibit 10.69

FIRST AMENDMENT TO
PINE RIDGE BUSINESS PARK
STANDARD OFFICE LEASE

THIS FIRST AMENDMENT TO PINE RIDGE BUSINESS PARK STANDARD OFFICE LEASE (this
“Amendment”) is made as of the 4th day of May, 1999 (the “Effective Date”) by
and between PERG BUILDINGS, LLC (“Lessor”), and AMERICAN TELECONFERENCING
SERVICES, LTD (“Lessee”).

WITNESSETH

WHEREAS, Lessor and Lessee entered into a lease for space in that certain
building (the “Building”), located at 10310 West 84th Terrace, Lenexa, Kansas,
pursuant to that certain Pine Ridge Business Park Standard Office Lease by and
between Lessor and Lessee, dated January 29, 1999 (the “Lease”); and

WHEREAS, Lessor and Lessee desire to amend the Lease pursuant to the terms and
conditions as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits to be derived by the performances of the parties hereunder; and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.         Recitals. The above recitals are true and correct.

2.         Defaults and Remedies. Section 21.1(i) of the Lease is hereby deleted
in its entirety and replaced with the following:

Any failure by Lessee to pay the rental or to make any other payment required to
be made by Lessee hereunder, where such failure continues for five (5) days
after receipt of written notice thereof;

3.         Permitted Use. A new sentence is hereby added to the end of Section 7
which shall read as follows:

Notwithstanding the foregoing, Lessor acknowledges that Lessee intends to use
and occupy the Premises for purposes of providing telecommunications services on
a for-profit basis, and hereby agrees that such use and occupancy of the
Premises shall be a permitted use under this Lease.

4.         Non-Disturbance. Section 17 of the Lease is hereby deleted in its
entirety and replaced with the following:

On or before August 1, 1999 Lessor shall obtain and deliver to Lessee a
subordination, non-disturbance and attornment agreement (the “SNDA”, in form and
substance substantially similar to that attached as Exhibit “1” hereto),
executed by Lessor’s lending institution (or any other entity in a


 



--------------------------------------------------------------------------------

superior position to Lessee in relation to the Building or the land upon which
the Building is located). Lessor shall use its best efforts to obtain a
non-disturbance agreement upon commercially reasonable terms from any future
mortgagee or other entity in a superior position to Lessee. Any such agreement
shall extend to sublessees and assignees.

5.         Lessee’s Right to Terminate. Lessee acknowledges that Lessor intends
to acquire a fee simple interest in the Building on or before June 1, 1999. In
the event that Lessor has not acquired such interest by August 1, 1999, Lessee
shall have the right to terminate this Lease upon written notice to Lessor. Upon
any such termination, Lessor shall return or cause the return of Lessee’s
pre-payment of first month’s rent and thereafter, the parties shall have no
further liability to one another under this Lease.

6.         Lessee’ Right of Self-Help. In the event Lessor fails to perform any
obligation under this Lease, and such failure of performance continues for a
period of thirty (30) days after written notice thereof from Lessee to Lessor
(unless such failure cannot reasonably be cured within such thirty (30) day
period, in which case Lessor shall fail to commence the cure of such failure
within such initial thirty (30) day period and thereafter to diligently
prosecute same to completion), Lessee may undertake all reasonable action to
cure Lessor’s failure and Landlord agrees to reimburse Lessee, within thirty
(30) days of written request, for all reasonable sums expended or obligations
incurred by Lessee in connection therewith (including reasonable attorneys’ fees
actually incurred).

7.         Delivery of Estoppel Certificate and SNDA. Upon execution of this
Amendment, Lessee shall execute the SNDA described in Paragraph 4 hereof,
together with an estoppel certificate in form and substance substantially
similar to that attached as Exhibit “2” hereto. Such SNDA and estoppel
certificate shall be delivered to Lessor in escrow for Lessor’s delivery to its
lending institution at the closing for Lessor’s acquisition of the Building.

8.         Miscellaneous.

a.         The lease shall continue in full force and effect in all other
respects not inconsistent with the express wording of this Amendment.

b.         This Amendment may be executed in two or more of counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one and the same instrument.

c.         Captions and section headings appearing herein are included solely
for convenience of reference only and are not intended to affect the
interpretation of any provision of this Amendment.

d.         This Amendment and the Lease shall be governed by, and construed in
accordance with, the laws of the State of Kansas, without regard to principles
of conflict of laws.

e.         Any term or provision of this Amendment of the Lease which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms or provisions of this
Amendment or the Lease or affecting the validity or


2



--------------------------------------------------------------------------------

enforceability of any of the terms or provisions of this Amendment or the Lease
in any other jurisdiction.

IN WITNESS WHEREOF, Lessor and Lessee have executed this First Amendment to Pine
Ridge Business Park Standard Office Lease as of the day and year first above
written.

 

 

 

 

LESSOR:

PERG BUILDINGS, LLC

 





 

By: 


/s/ Kenneth G. Block

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print name: 

Kenneth G. Block

 

 

 

Title: 

Managing Member

  

 

 

 

LESSEE:

AMERICAN TELECONFERENCING
SERVICES, LTD

 





 

By: 


/s/ PATRICK E. JONES

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print name: 

Patrick E. Jones

 

 

 

Title: 

Senior Vice President


3



--------------------------------------------------------------------------------

PINE RIDGE BUSINESS PARK
STANDARD OFFICE LEASE

This Lease is made this 29th day of January, 1999, by and between PERG
BUILDINGS, LLC, referred to hereinafter as “Lessor” and AMERICAN
TELECONFERENCING SERVICES, LTD, a Missouri Corporation, hereinafter referred to
as “Lessee”.

1 .       PREMISES: WITNESSETH: Lessor does hereby demise and Lease under Lessee
and Lessee does hereby Lease from Lessor that certain office space in the
Building, located at 10310 West 84th Terrace, as shown on Exhibit “A”, attached
hereto. For the purpose of this Lease, it is agreed by and between the parties
that the net rentable square footage attributable to the Leased Premises shall
be deemed to be approximately 46,045 square feet.

1.1      Net Useable Footage :

2.         TERM: This Lease is for a term of ten (10) years beginning on the 1st
day of September, 1999 and ending on the 31st day of August, 2009.

However, in no event, shall the Lease term commence later than September 1,
1999, unless otherwise consented to by the parties hereto.

Lessee and Lessor acknowledge that Lessee will have the right to occupy the
Premises for the purpose of construction of tenant finish improvements
commencing June 1, 1999, after first obtaining a certificate of occupancy and
business license from the City of Lenexa, Kansas (on an as-is basis). During
such period of construction, Lessee shall pay to Lessor an expense reimbursement
payment in the amount of FIFTEEN THOUSAND THREE HUNDRED FORTY NINE & NO/100
DOLLARS ($15,349.00) per month, which will be utilized by Lessor to maintain the
Premises, except for any janitorial services. Lessee and Lessor further
acknowledge that the utilities for this space shall be placed in the name of
Lessee and Lessee shall be fully responsible for the payment of all utilities.

3.         BASE RENT: Lessor reserves, and Lessee in consideration of said
demise agrees to pay to the Lessor as rent for said premises for the original
term aforesaid the amount as set forth below:

Commencing September 1, 1999 and continuing through August 31, 2000, the full
service monthly rental of FORTY FOUR THOUSAND FIVE HUNDRED EIGHTY SEVEN & NO/100
DOLLARS ($44,587.00) per month;

Commencing September 1, 2000 and continuing through August 31, 2004, the full
service monthly rental of FORTY SEVEN THOUSAND NINE HUNDRED SIXTY FOUR & NO/100
DOLLARS ($47,964.00) per month;

Commencing September 1, 2004 and continuing through August 31, 2009, the full
service monthly rental of FIFTY ONE THOUSAND FOUR HUNDRED SEVENTEEN & NO/100
DOLLARS ($51,417.00) per month.

Base Rent is not subject to revision in the event of any discrepancy in the net
rentable area of the building due to independent measurement.

3.1      FIRST MONTH’S RENT: Receipt of FORTY FOUR THOUSAND FIVE HUNDRED EIGHTY
SEVEN & NO/100 DOLLARS ($44,587.00) is hereby acknowledged for rent for the
first month of this Lease, commencing on September 1, 1999.

3.2      OPERATING EXPENSES: In the event that in any calendar year the
“Operating Expenses” of the building, including ground in connection therewith
and related parking areas, shall exceed the sum of the total cost for operating
expenses for the period from September


1



--------------------------------------------------------------------------------

1, 1999 through August 31, 2000, the Base Year. Lessee shall pay additional rent
for each full or partial calendar year during the lease term an amount equal to
100% of these additional operating expenses over the Base Year.

Lessee will contract for and pay direct to the provider the cost of all
utilities, including, but not limited to, water, gas and electricity.

In no event shall the total adjusted monthly rent be less than the base amount
provided for herein. For the purposes of making any adjustments in the base rent
under this Lease, the term “Operating Expenses” shall include the operating
expenses of the Building and are herein defined to include, but not be limited
to, the following types of expenses:

(a) A reasonable percentage of the wages and salaries of all employees engaged
in the operating and maintenance of the building, (if not 100% of their time)
including employer’s Social Security Taxes and any other taxes which may be
levied on such wages and salaries, and also including any other fringe benefits,
but excluding income tax liabilities incurred by Lessor out of its building
operations;

(b) All costs of management (management fees shall not exceed 5%), operation,
and maintenance of the land, the building, and other improvements thereon and
appurtenances thereto;

(c) All janitor and office supplies and material used in the operation and
maintenance of the building;

(d) Cost of all maintenance and service agreements on equipment related to the
operation of the Building, including window cleaning;

(e) Insurance costs allocable to the building;

(f) Cost of repairs and general maintenance, exclusive of expense of alterations
of building for the accommodation of a specific Lessee or Lessees; and exclusive
of all capital improvements made in the premises or in the building of which the
premises are a part;

(g) Cost of all operation and maintenance of heating, lighting, ventilating, and
air conditioning equipment serving the building and parking lot;

(h) Cost of maintenance and upkeep of the landscaping and grounds of said
building;

(i) Real Estate taxes and special assessments and reasonable costs to protest or
appeal same for the Building;

(j) Patrol service and/or security guard service;

(k) Such other operating expenses which Lessor determines relate to the
building, grounds, parking area and other common areas.

Operating Costs shall not include:

(a) any cost that, if included, will not comply with the proper treatment under
generally accepted accounting principles (GAAP);

(b) promotional, advertising and marketing costs


2



--------------------------------------------------------------------------------

(c) leasing expenses including commissions, related legal fees and any
compensation for personnel involved in leasing activities

(d) architectural costs including ADA audits/consulting and other design work

(e) Tenant improvements including architectural/engineering fees and expenses

(f) Late charges on billings

(g) Expenses caused by the negligence of other tenants

(h) Back taxes caused by Lessor’s default

(i) Payment of revenue bonds for capital items

(j) Initial costs of tools and equipment used in the operation, maintenance or
repair of Building and Building Land

(k) Costs not directly attributable to the Building or costs that are properly
allocated among other properties or accounts

(l) Interest or amortization payments on any mortgage

(m) Expenses for repair or other work occasioned by fire or other casualty which
is covered under a standard fire policy with extended coverage

(n) Revenue off-sets and bad debt expenses

(o) Rental under any ground lease or other underlying lease

The Lessee’s share of such increased cost shall be determined and paid on an
annual basis for each twelve (12) months, September through August ending on
August 31st, prorating fractional years for the entire lease term. The Lessee’s
share of such increased cost shall be estimated beginning on the first day of
the year following the end of the Base Year and during the lease term and at the
beginning of each year thereafter, and a monthly rate determined. The Lessee
shall pay such estimated charge on the first day of each month, (or within ten
days thereafter) in advance; provided, however, that within ninety days after
the end of each year the Lessor or his designated agent shall determine its net
cost for such year (and Lessee’s share thereof) and furnish a copy of such
computation in writing to the Lessee. If the monthly payment made by the Lessee
in such year exceeds Lessee’s prorata portion of such increased operating
expenses of the building, the Lessor or his designated agent shall apply such
excess toward subsequent monthly payments. If Lessee’s prorata portion of such
increased operating expenses of the building exceed the monthly payments made in
such year by the Lessee, the Lessee shall pay the difference to the Lessor’s
designated agent. Such payment to the Lessor or his designated agent shall be
paid within ten (10) days of notification. Default of any payment required under
this paragraph shall be deemed to be a default under the Lease of which it is a
part. The payments provided for in this paragraph may at Lessor’s option be
computed on the actual cost or reasonable estimates and billed on a monthly or
on any other basis determined by Lessor provided Lessee is notified of a change
and shall be paid by the Lessee within ten (10) days receipt of billing thereof
from Lessor. If estimates are used for computations of operating expenses of the
building, said estimated cost shall be corrected at the end of each calendar
year by Lessor when actual cost are known and the Lessee shall be billed for any
deficiencies if any and said deficiencies shall be paid by Lessee within ten
(10) days of notice by Lessor. If estimated payments result in excess and said
______________ shall be applied toward subsequent monthly charges estimated and
said subsequent monthly payments reduced in accordance therewith, or refunded to
Lessee as appropriate.


3



--------------------------------------------------------------------------------

The Lessor at the office of his designated agent shall make available during
normal business hours for a period not to exceed sixty (60) days following the
billing of said expenses, copies of all invoices and reasonably detailed
accounting records copy and for review by Lessee at Lessor’s designated agent’s
office or at Lessee’s or Lessee’s agent’s premises. In the event Lessee fails to
notify Lessor within said sixty (60) day period, said billing will be deemed to
be accurate and conclusive. In the event Lessee elects to audit Lessor’s
operating costs in accordance with this clause, such audit must be conducted by
an independent recognized accounting firm that is not being compensated on a
contingency fee basis.

The expenses for “labor” as hereinabove referred to shall include without
limitation Workman’s Compensation Insurance, Social Security and any fringe
benefits paid or accrued to employees of the building. The term “labor” shall
mean all wages allocable to the operation, maintenance or repair of the building
whether the person(s) receiving such wages are employed by Lessor or by a
contractor or agent, provided, however, that the salaries paid to executive
employees of Lessor shall not be included as operating expenses, but salaries
and wages of the superintendent of the building and all employees subject to his
direction shall be so included. For all purposes of computing additional rents
due Lessor pursuant to this paragraph, Lessee’s share shall be 100% of the total
cost to Lessor. In no event will Lessee be required to share in any cost which
is or could be reimbursed to Lessor by insurance.

Lessee will not pay for any costs related to adhering to any future government
regulations (example: ADA), unless as a direct result of its occupancy.

4.         ASSIGNMENT & SUBLETTING: Lessee shall not sublet the Premises or any
part thereof and Lessee shall not assign, transfer, pledge, mortgage or
otherwise encumber this Lease, or any portion of the term thereof, without the
previous written consent in each instance of Lessor, which consent shall not be
unreasonably withheld, and Lessee shall furnish to Lessor copy of such proposed
instrument; Lessor agreeing, however, not to arbitrarily withhold or delay its
consent to subletting for any legitimate business not detrimental to the
premises or adjacent property, or occupants thereof, and not more hazardous on
account of fire or otherwise, and not creating wear and tear to the Premises
more than the business for which the Premises are herein leased. Lessee may
assign this Lease and also to sublet the Premises to any subsidiary corporation
of Lessee, or parent corporation of Lessee, upon giving Lesser written notice of
intent to do so. In the event of any subletting, Lessee shall remain the
principal obligor to the Lessor under all covenants of this Lease, and by
accepting any subletting, a sublessee shall become bound by and shall perform
and shall become entitled to the benefit of all of the terms, conditions and
covenants by which the Lessee hereunder is bound.

5.         MAINTENANCE: Lessor shall, at its expense, maintain in good condition
and repair (including replacements where necessary) the roof, down spouts,
exterior doors, windows and walls, foundation, and structural parts of the
building of which the demised premises constitute a part. Such costs shall be
shared by Lessee by virtue of Paragraph “3.2” of this Lease.

Lessee covenants and agrees to maintain the interior of the leased premises in
good condition and repair, excepting normal wear and tear.

So long as any action is not inconsistent with the provisions of this Lease,
Lessor reserves the right to make repairs and alterations to the building or any
part thereof and to the leased premises when and where it may deem necessary in
its reasonable opinion. Reasonable notice (except in case of emergency) shall be
provided by Lessor and Lessor shall perform such alterations and repairs with as
little disruption to Lessee as possible. No damage or compensation shall be
claimed by Lessee by reason of any inconvenience, annoyance or otherwise arising
from the completion of the building.


4



--------------------------------------------------------------------------------

6.         CARE OF PREMISES: The Lessee shall not perform any acts or carry on
any practices which may damage the building or be a nuisance or menace to other
Lessees in the building. The Lessee shall not use or permit the use of any
portion of said premises as sleeping apartments, lodging rooms, for cooking
(except in a designated kitchen or lunchroom used as a convenience area in
conjunction with the office use permitted herein), or for any purpose not
permitted under the use clause of this Lease, or for any unlawful purpose or
purposes.

7.         PERMITTED USE: Lessee shall use and occupy the Premises for general
office and computer support purposes and no other use or purpose, and Lessee
agrees for itself and its employees, agents, clients, customers, invitees, and
guests to comply with the rules and conditions as outlined in this Lease and
with such reasonable modifications thereof and additions thereto as Lessor may
make for the Building, its being agreed that Lessor shall not be liable for any
non-observance thereof by any other Lessee. Lessee shall not make or permit to
be made any use of the Premises which, directly or indirectly, is forbidden by
law, ordinance or governmental regulation or which may be dangerous to persons
or property or which may invalidate or increase the premium cost of any policy
of insurance carried on the Building or covering its operations; nor shall
Lessee do or permit to be done any act or thing upon the Premises which will be
in conflict with fire insurance policies covering the Building.

8.         ALTERATIONS AND IMPROVEMENTS: Lessee shall not, without the prior
written consent of Lessor, which consent shall not be unreasonably withheld,
make any alterations, improvements or additions to the Premises. If Lessor
consents to said alterations, improvements or additions, it may impose such
conditions with respect thereto as Lessor deems appropriate, including without
limitation requiring Lessee to furnish Lessor with security for the payment of
all costs to be incurred in connection with such work and the plans and
specifications together with all permits necessary for such work. The work
necessary to make any alterations, improvements or additions to the premises
shall be done at Lessee’s expense by employees of or contractors hired by Lessor
except to the extent Lessor gives its prior written consent to Lessee’s hiring
contractors. Lessee shall promptly pay to Lessor or to Lessee’s contractors, as
the case may be, when due, the cost of all such work and of all decorating
required by reason thereof. Upon completion of such work, Lessee shall deliver
to Lessor, if payment is made directly to contractors, evidence of payment,
contractor’s affidavits and full and final waivers of all liens for labor,
services or materials. Lessee shall defend and hold Lessor and the Land and the
Building harmless from all costs, damages, liens and expenses related to such
work. Lessor reserves the right to require separate documentation in the event
it elects to have third-party financing of any improvements to be performed by
Lessor. All work done by Lessee or its contractors shall be done in a
first-class, workmanlike manner, using only good grades of materials and shall
comply with all insurance requirements and all applicable laws and ordinances
and rules and regulations of governmental departments or agencies. All
alterations, improvements and additions to the Premises, whether temporary or
permanent in character, made or paid for by Lessor or Lessee shall become
Lessor’s property at the termination of this Lease and shall, unless Lessor
requests their removal or approves their removal, be relinquished to Lessor in
good condition, ordinary wear and tear excepted. In the event Lessee and Lessor
agree in writing that certain improvements may be removed, Lessee shall be
required to repair any damage occasioned by such removal. Lessor’s permission
for removal shall not apply to any telecommunications equipment, switches, or
devices owned or leased by Lessee in which title to Lessor shall not pass, in
any manner whatsoever, and Lessee may remove upon termination of the Lease
without Lessor consent, subject to Lessee’s obligation to repair any damage
caused by removal, not including ordinary wear and tear.

9.         REPAIRS AND REPLACEMENTS: Lessee shall, at its own expense, keep the
Premises in good repair and tenantable condition during the Term of this Lease
except as otherwise provided in Section 14 of this Lease, and Lessee shall
promptly and adequately repair all damages to the Premises occasioned by
Lessee’s use or occupancy of the Premises and replace or repair all damaged or
broken glass, fixtures and appurtenances, under the supervision and with the
approval of Lessor and within any reasonable period of time specified


5



--------------------------------------------------------------------------------

by Lessor. If Lessee does not do so, Lessor may (but need not) make such repairs
and replacements, and Lessee shall pay Lessor the cost thereof forthwith upon
being billed for same. Lessor may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
and additions, including ducts and all other improvements and additions,
including ducts and all other facilities for air conditioning service as Lessor
shall desire or deem necessary to the Premises or to the Building or as Lessor
may be required to do by any governmental authority.

10.      INSURANCE: The Lessee agrees to pay as additional rental any increase
in premiums for insurance against loss by fire that may be charged during the
term of this Lease on the amount of insurance to be carried by the Lessor on the
improvements situated on said premises, resulting from the business carried on
in the leased premises by the Lessee whether or not the Lessor has consented to
same. If the Lessee installs any electrical equipment that overloads the lines
in the herein leased premises, the Lessee shall at his own expense make whatever
changes are necessary to comply with the requirements of the Insurance
Underwriters and the City Electrical Inspector’s Department. Lessee agrees not
to use any electric irons, electric grills, or other electrical equipment that
contains a heating element unless said electrical equipment is used in
connection with a red pilot light, connected and operated in compliance with
underwriters specifications.

Lessee, at Lessee’s cost and expense, shall maintain comprehensive general
liability insurance protecting and indemnifying Lessor and Lessee against any
and all claims of liability for injury or damage to persons or property or for
the loss of life or of property occurring upon, in or about the demised
premises, and the public portions of the building caused by or resulting from
any act or omission (in whole or in part) of Lessee, his employees, agents,
servants, invitees, or guests such insurance to afford minimum protection during
the term of this Lease, of not less than $2,000,000 combined single limit
coverage for personal injury to any one person, including death and for personal
injury including death to more than one person arising out of any one occurrence
and with respect to property damage. All such insurance shall be effected under
valid and enforceable policies; shall be issued by insurers of recognized
responsibility; and, shall contain a provision whereby the insurer agrees not to
cancel the insurance without ten (10) days prior written notice to Lessor. On or
before the commencement date, Lessee shall furnish Lessor with certificates
evidencing the aforesaid insurance coverage and renewal policies or certificates
therefor shall be furnished to Lessor at least thirty (30) days prior to the
expiration date of each policy for which a certificate was theretofore
furnished.

Lessor agrees to indemnify Lessee from and against any and all claims, demands,
damages, actions, suits, judgments, decrees, orders, and expenses arising out of
or on account of any damage or injuries sustained or claimed to have been
sustained to any person or property in or upon any of the common facilities of
the office building by any person whatsoever, unless the same shall be due to
the willful or negligent act of Lessee, its agents, servants, employees, or
persons or firms in privity with Lessee.

As part of the consideration for this Lease, each of the parties hereto does
hereby release the other party hereto from all liability for damage due to any
act or neglect of the other party (except as hereinafter provided) occasioned to
property owned by said parties which is or might be incident to or the result of
a fire or any other casualty against loss for which either of the parties is now
carrying or hereafter may carry insurance; provided, however, that the releases
herein contained shall not apply to any loss or damage occasioned by the
willful, wanton acts of either of the parties hereto, and the parties hereto
further covenant that any insurance that they obtain on their respective
properties shall contain an appropriate provision whereby the insurance company,
or companies, consent to the mutual release, of liability contained in this
paragraph.


6



--------------------------------------------------------------------------------

Lessee shall comply with all insurance regulations so that the lowest fire and
extended coverage, liability and other insurance rates may be obtained and
nothing shall be done, or kept in or on the premises by Lessee which will cause
cancellation, invalidation or an unreasonable increase in the premiums of
Lessor’s insurance.

11.      EXAMINATION & ACCEPTANCE OF PREMISES: The Lessee takes the premises as
they will be on the beginning date hereof on an as is basis excepting latent
defects and is fully informed independent of the Lessor as to the character of
the building, its construction and structure. It is further agreed that by
occupying said premises as the Lessee, the Lessee formally accepts the same and
acknowledges that Lessor has complied with all requirements imposed upon Lessor
under the terms of the Lease, unless Lessee shall have given written notice to
Lessor of any items not satisfactorily completed. Should Lessee occupy the
premises without notifying Lessor within thirty (30) days of items not completed
in conformance with the lease terms, it will be conclusively presumed that the
premises have been satisfactorily completed and fully accepted by Lessee. It is
understood and agreed that all property kept, stored, or maintained in the
demised premises shall be so kept, stored, or maintained at the risk of the
Lessee only.

12.      ENVIRONMENTAL CONCERNS: Lessor is responsible for the delivery of the
space free of environmental concerns, prior to and during occupancy. Lessor has
received a “clean” Phase I environmental audit on the property, a copy of which
has been provided to Lessee. Lessee is responsible for any contamination due to
contaminants brought on the Premises by Lessee. All covenants shall survive
termination of the lease.

13.      DESTRUCTION OR DAMAGES: If during the term hereof, said leased premises
shall become untenantable by reason of fire or other unavoidable casualty the
rent therefor shall abate with proportionate refund of any prepayment of rentals
that may have been made until the premises shall have been restored and put in
good condition by the Lessor for use by the Lessee; provided, however, if the
Lessor determines that the leased premises cannot be readied for occupancy
within 120 days to give written notice to the Lessee whether it intends to
continue with the lease or terminate same if, however, the building or any
portion thereof shall be or become so damaged, as in the opinion and at the
option of the Lessor, possession of the leased premises is desired or required
by it for demolition, reconstruction, sale, or any other purpose whatsoever, the
Lessor may, by written notice to the Lessee, within thirty days after such
casualty, terminate the within lease and the term thereof. The Lessor shall
indemnify and hold harmless the Lessee, its officers and employees, against any
liability for damage to the premises of the Lessor caused by fire or any other
cause covered by the standard fire insurance with extended coverage policy used
in the State of Kansas whether or not such damage is caused by the negligence of
the Lessee or any of its officers or employees.

14.      UTILITIES & SERVICES: Lessor agrees to furnish Lessee with fluorescent
tubes or incandescent bulbs for the electrical fixtures installed by Lessor in
the leased premises, but not for special fixtures, lamps, and the like installed
or caused to be installed by Lessee. Lessor agrees to furnish standard janitor
cleaning service for the premises in accordance with the specifications attached
hereto as Exhibit “D”. Lessee agrees that Lessor shall not be held liable for
failure to supply such heating, air conditioning service or any of them, it
being understood that Lessor reserves the right to temporarily discontinue such
services, or any of them, at such times as may be necessary by reason of
accident, repairs, alterations or improvements. No person or persons other than
the Lessor’s janitor and his assistants will be permitted to enter the building
for such purpose without the written consent of Lessor being first had and
obtained except in cases of emergency.

15.      KEYS & INSPECTIONS: Lessee will be supplied, free of charge, with two
keys for each door entering the leased premises. All such keys shall remain the
property of Lessor. No additional locks shall be allowed on any door of the
leased premises. Lessor and Lessor’s designees shall have the right at all times
to enter the leased premises, by pass key or otherwise, to examine same, or to
make such repairs, decoration, additions or alterations as may be necessary for
the safety, betterment, improvement, and/or preservation thereof, or of


7



--------------------------------------------------------------------------------

the building, without in any manner affecting the obligations of Lessee
hereunder, or to show the leased premises for rental purposes. In this regard,
Lessor agrees to provide Lessee with prior notice of inspection and to not
interfere or cause interference with the operations of lessee during such
examination or inspection of the Premises.

16.      QUIET POSSESSION AND SUBORDINATION: Lessor covenants and agrees with
Lessee that upon Lessee’s paying the Rent and Additional Rent and observing and
performing all of the terms, covenants and conditions on Lessee’s part to be
observed and performed, Lessee shall peaceably and quietly enjoy the Premises
throughout the Term of this Lease without hindrance or molestation by anyone
claiming through or under Lessor, subject, however, to the terms and conditions
of this Lease and any ground or underlying leases and mortgages or deeds of
trust on the Land or Building. This Lease is subject and subordinate to all
present or future ground or underlying leases of the Land or Building and to the
lien of any mortgages or deeds of trust now or hereafter in force against the
Land and Building or either and to all renewals, extensions, modifications,
consolidations and replacements thereof and to all advances made or hereafter to
be made upon the security thereof; Such subordination shall be self-executing
without further act on the part of Lessor or Lessee; provided, however, that
Lessee shall at any time hereafter, on the demand of Lessor or any lienholder,
execute any instruments, releases or other documents that may be required by any
lienholder for the purpose of confirming the subordination of this Lease to the
lien of such lienholder. Lessee hereby irrevocably authorizes Lessor to execute
and deliver in the name of Lessee any such instrument or instruments if Lessee
fails to do so. In the event that any mortgagee through foreclosure of any
mortgage or deed of trust to which this Lease is unsubordinated (or by deed in
lieu thereof), or any ground or underlying Lessor through termination of any
ground or underlying lease, or any purchaser at a foreclosure sale becomes the
owner of the Premises, Lessee will attorn to and recognize such entities
becoming such owner for all purposes in place of the Lessor named in this Lease;
provided that there shall be no credit given by such entity to Lessee for any
Rent or Additional Rent which has been prepaid to Lessor named herein.

17.      NON-DISTURBANCE: Lessor shall use its best efforts to obtain
non-disturbance agreement(s) from its lending institution(s) and from any
present Lessee or future entity in a superior position to Lessee. Such
non-disturbance agreement(s), as well as Lessor’s non-disturbance agreement,
shall extend to sublessees and assignees. Such agreements shall be delivered
contemporaneously with the execution of the lease.

18.      HOLDING OVER: If Lessee retains possession of the Premises or any part
thereof after the termination of the Term or any extension thereof by lapse of
time or otherwise, Lessee shall pay Lessor rent at a rate equal to one hundred
fifty percent (150%) of the rate payable for the month immediately preceding the
commencement of said holding over (including any Additional Rent) computed on a
per month basis for each month or part thereof (without reduction for any such
partial month) that Lessee remains in possession; and in addition thereto,
Lessee shall pay Lessor all damages, consequential as well as direct, sustained
by reason of Lessee’s retention of possession. Except as otherwise provided in
this Section, such retention of possession shall constitute a month-to-month
lease. Alternately, at the election of Lessor expressed in a notice to Lessee
and not otherwise, such retention of possession shall constitute a renewal of
this Lease for one (1) year at an annual rental equal to one hundred and fifty
percent (150%) of the rental paid in the year preceding. The provisions of this
Section shall not exclude Landlord’s right of reentry or any other right
hereunder. If Lessor has not elected to renew this Lease for one (1) year,
nothing herein contained shall preclude Lessor from terminating such retention
of possession by service of a thirty (30) day notice as provided by law. The
acceptance by Lessor of any payment of Rent subsequent to the commencement of
such retention of possession by Lessee shall not be deemed to constitute a
waiver by Lessor of any of the provisions of this Section.

19.      INDEMNIFICATION OF LESSOR: Lessee agrees to indemnify and save harmless
Lessor against and from, and to require any sublessee to indemnify and save
harmless Lessor against and from, any and all claims by or on behalf of any
person or persons, firm or


8



--------------------------------------------------------------------------------

firms, corporation or corporations, arising from the conduct or management of or
from any work or thing whatsoever done by Lessee or any sublessee in or about
the Building, the Land or the sidewalks in front of the Building, or arising
from any act or negligence of Lessee or any sublessee, or any of their agents,
contractors, servants, invitees, employees or licensees, and from and against
all costs, counsel fees, expenses and liabilities incurred in or in connection
with any such claim or action or proceeding brought thereon; and in case any
action or proceeding be brought against Lessor by reason of any such claim.
Lessee hereby covenants, and shall require any sublessee likewise to covenant,
upon notice from Lessor to resist or defend at Lessee’s or such sublessee’s
expenses such action or proceeding by counsel reasonably satisfactory to Lessor.
Lessee, as a material part of the consideration to Lessor, hereby assumes and
agrees to require any sublessee to assume all risk of damage to property in or
upon the Premises from any source and to whomever belonging, and Lessee hereby
waives and agrees to require any sublessee to waive all claims in respect
thereof against Lessor and agrees to defend and save Lessor harmless from and
against, and require any sublessee likewise to agree to defend and save Lessor
harmless from and against, any such claims by others.

There is excluded from the foregoing indemnification and assumption any claims
arising from the active negligence of Lessor, structural or latent defects in
the Building or its equipment and the willful failure of Lessor to perform its
obligations hereunder, for which Lessor agrees to indemnify, defend and hold
Lessee harmless from and against any claims for loss or liability by third
parties.

20.      SURRENDER OF POSSESSION: Upon the expiration of the term or any
extension thereof, or upon the termination of Lessee’s right of possession
whether by lapse of time or at the option of Lessor as herein provided, Lessee
shall forthwith surrender the Premises to Lessor in good order, repair and
condition, ordinary wear and tear excepted. Any interest of Lessee in the
alterations, improvements and additions to the Premises (including without
limitation all carpeting and floor covering) made or paid for by Lessor or
Lessee shall become Lessor’s property at the termination of this Lease by lapse
of time or otherwise, and such alterations, improvements and additions shall be
relinquished to Lessor in good condition, ordinary wear and tear excepted. At
the termination of the term or of Lessee’s right of possession, Lessee agrees to
remove the following items of Lessee’s property: office furniture, trade
fixtures, office equipment and other items of Lessee’s property on the Premises.
Lessee shall pay to Lessor upon demand the cost of repairing any damage to the
Premises and to the Building caused by any such removal. If Lessee shall fail or
refuse to remove any such property from the Premises, Lessee shall he
conclusively presumed to have abandoned the same, and title thereto shall
thereupon pass to Lessor without any cost (by set-off, credit, allowance or
otherwise), and Lessor may at its option accept the title to such property or at
Lessee’s expense may (a) remove the same or any part in any manner that Lessor
may choose, repairing any damage to the Premises caused by such removal, and (b)
store, destroy or otherwise dispose of the same without incurring liability to
Lessee or any other person.

21.      DEFAULT AND REMEDIES:

21.1    EVENTS: The occurrence of any of the following shall, at the option of
Lessor, constitute a material default and breach of this Lease by Lessee: (i)
Any failure by Lessee to pay the rental or to make any other payment required to
be made by Lessee hereunder; (ii) The abandonment or vacation of the Premises by
Lessee; (iii) A failure by Lessee to observe and perform any other provision of
this Lease to be observed or performed by Lessee, where such failure continues
for thirty (30) days after written notice thereof by Lessor to Lessee provided
however, that if the nature of such default is such that the same cannot
reasonably be cured within such thirty (30) day period commence such cure and
thereafter diligently prosecute the same to completion; (iv) The making by
Lessee of any general assignment for the benefit of creditors; the filing by or
against Lessee of a petition to have Lessee adjudged a bankrupt or of a petition
for reorganization or arrangement under any law relating to bankruptcy (unless,
in the case of a petition filed against Lessee, the same is dismissed within
sixty (60) days); appointment of a trustee or receiver to take possession of


9



--------------------------------------------------------------------------------

substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days or the attachment, execution or other judicial seizure of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.

21.2    RIGHT OF RECOVERY: In the event of any such default by Lessee, then in
addition to any other remedies available to Lessor at law or in equity, Lessor
shall have the immediate option to terminate this Lease and all rights of Lessee
hereunder by giving written notice of such intention to terminate. In the event
that Lessor shall elect to terminate this Lease then Lessor may recover from
Lessee: (i) The worth at the time of award of any unpaid rent which had been
earned at the time of such termination plus; (ii) any other amount necessary to
compensate Lessor for all the detriment proximately caused by Lessee’s failure
to perform his obligations under this Lease or which in the ordinary course of
events would be likely to result therefrom, and; (iii) at the Lessor’s election
such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Kansas law. The term “rent” as used
herein, shall be deemed to be and to mean the minimum annual rental and all
other sums required to be paid by Lessee pursuant to the terms of this Lease. As
used in subparagraph (i) above, the “worth at the time of award” is computed by
allowing interest at the rate of ten (10%) percent per annum.

21.3    RIGHT TO RE-ENTER: In the event of any such default by Lessee, Lessor
shall also have the right, with or without terminating this Lease, to re-enter
the Premises and remove all persons and property from the Premises; such
property may be removed and stored in a public warehouse or elsewhere at the
cost of and for the account of Lessee.

21.4    RIGHTS OF LANDLORD: In the event of the vacation or abandonment of the
Premises by Lessee or in the event that Lessor shall elect to re-enter as
provided in Paragraph 22.3 above or shall take possession of the Premises
pursuant to legal proceeding or pursuant to any notice provided by law, then if
Lessor does not elect to terminate this Lease, as provided in Paragraph 22.2
above, then Lessor may from time to time, without terminating this Lease, either
recover all rentals as it becomes due or relet the Premises or any part thereof
for such term or terms and at such rental or rentals and upon such other terms
and conditions as Lessor in its sole discretion may deem advisable with the
right to make necessary and repairs to the Premises.

In the event that Lessor shall elect to so relet, then rentals received by
Lessor from such reletting shall be applied; first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any cost of such reletting; third, to the payment of the cost of any
alterations and repairs to the Premises; fourth, to the payment of rent due and
unpaid hereunder; and the residue, if any, shall be held by Lessor and applied
in payment of future rent as the same may become due and payable hereunder.
Should that portion of such rentals received from such reletting during any
month, which is applied by the payment of rent hereunder, be less than the rent
payable during that month by Lessee hereunder, then Lessee shall pay such
deficiency to Lessor immediately upon demand therefor by Lessor. Such deficiency
shall be calculated and paid monthly. Lessee shall also pay to Lessor, as soon
as ascertained, any costs and expenses incurred by Lessor in such reletting or
in making such alterations and repairs not covered by the rentals received from
such reletting.

22.      SEVERABILITY: In the event any provisions of this Lease be officially
found to be contrary to law, or void as against public policy or otherwise, such
provisions shall be either modified to conform to the law or considered
severable with the remaining provisions hereof continuing in full force and
effect.

23.      EXPENSES OF ENFORCEMENT: The nonprevailing party shall pay upon demand,
all of the prevailing party’s costs, charges and expenses, including the
reasonable fees of counsel, agents and others retained by the prevailing party,
incurred in enforcing either


10



--------------------------------------------------------------------------------

parties’ obligations hereunder or incurred by either party in any litigation,
arbitration, negotiation or transaction in which either party causes the other
to become involved or concerned as a result of the relationship created hereby.

24.      EMINENT DOMAIN: If the whole or a substantial part of the premises
hereby leased shall be taken by any public or quasi-public authority under the
power of eminent domain so that such taking would render the use of the
remainder unsuitable for Lessee’s purposes, then the terms of this lease shall
cease on the part so taken from the date the possession of that part shall be
required for any public purpose and the rent shall be paid up to that day, and
from that day and for thirty (30) days thereafter the Lessee shall have the
right either to cancel this Lease and declare same null and void or to continue
in the possession of the remainder of the same under the terms herein provided,
except that the rent shall be reduced in proportion to the amount of the
premises taken. All damages awarded for such taking shall belong to and be the
property of the Lessor whether such damages shall be awarded as compensation for
diminution in value to the leasehold or to the fee of the premises herein
leased; provided, however, that the Lessor shall not be entitled to any portion
of the award made to the Lessee for loss of business, depreciation to and cost
of removal of office furniture.

25.      BANKRUPTCY: Neither this Lease, nor any interest therein nor any estate
hereby created shall pass to any trustee or receiver in Bankruptcy, or to any
other receiver or assignee for the benefit of creditors or otherwise by
operation of law during the term of this Lease or any renewal or extension
thereof.

26.      ACCESS TO PREMISES: In accordance with Article 15 above, Lessor shall
have the right to enter upon the leased premises at all reasonable hours and
upon reasonable notice (except in case of emergency) for the purpose of
inspecting the same and/or for the purpose of maintenance and repair of any
pipes and/or conduits and/or ducts whether same are used in the supply of
services to the Lessee or to the other occupants of the building or adjacent
buildings and at all reasonable hours in connection with (a) construction of
additional floors on its building, or (b) carrying on any work, repairs,
alterations or improvements in and about the building.

27.      RIGHT TO MORTGAGE: The Lessor reserves the right to subordinate this
Lease at all times to the lien of any mortgage(s) or deed(s) of trust now or
hereafter placed upon the Lessor’s interest in the said Premises, Building and
Land. Lessee agrees to execute and deliver within ten (10) days after demand
such further instrument or instruments, including an instrument subordinating
this Lease to the lien of any such mortgage or deed of trust as shall be desired
by the Lessor and/or any mortgagees or proposed mortgagees, and hereby
irrevocably appoints the Lessor the attorney-in-fact of the Lessee to execute
and deliver any such instrument or instruments for and in the name of the
Tenant, if Tenant fails to execute said instrument within the above described
time period.

28.      WAIVER OF SUBROGATION: Lesser and Lessee each hereby waive all rights
against the other in respect of any loss or damage for which (but only to the
extent that) such party has been compensated under any policy of insurance
carried by it or for its benefit. Lessor and Lessee each shall cause its
insurance carriers to consent to such waiver and to waive all rights of
subrogation against the other party.

29.      LESSOR’S LIABILITY: No partner of Lessor shall have any personal
liability for the performance or nonperformance of Lessor’s obligations made
under this Lease, and such liability shall be strictly limited to the assets of
the Lessor.

30.      FINANCIAL STATEMENT: The persons signing this Lease on behalf of Lessee
hereby personally represent and warrant to Lessor that the financial statements
delivered to Lessor prior to the execution of this Lease properly reflect the
true and correct value of all the assets and liabilities of Lessee. Lessee
acknowledges that in entering into this Lease, Lessor is relying upon the
accuracy and completeness of such statements.


11



--------------------------------------------------------------------------------

31.      TRANSFER OF LESSOR’S INTEREST: Lessee acknowledges that Lessor has the
right to transfer its interest in the Land and Building and in this Lease, and
Lessee agrees that in the event of any such transfer Lessor shall automatically
be released from all obligations under this Lease (but any liabilities of Lessor
which have accrued prior to such transfer shall not be released), and Lessee
agrees to look solely to such transferee for the performance of Lessor’s
obligations hereunder. Lessee further acknowledges that Lessor may assign its
interest in this Lease to a mortgage lender as additional security and agrees
that such an assignment shall not release Lessor from its obligations hereunder
and that Lessee shall continue to look solely to Lessor for the performance of
Lessor’s obligations hereunder.

32.      CONDITIONS: Lessee agrees to the following rules and regulations of the
Lessor:

Lessee:

Will take good care of the premises at all times, keeping them clean and free
from danger or damage by fire, open windows, open faucets or improper handling
of apparatus or equipment of all kinds;

Will use a backing for window screens or draperies approved by Lessor;

Will conduct Lessee’s business on the leased premises so as not to interfere
with any other Lessee in the building and will not play or permit to be played
in the leased premises any musical instrument, phonograph or radio, or any sound
equipment which will disturb others, other than that which might be supplied by
the Lessor, or introduce or operate anything which may increase insurance rates
of the building;

Will not permit animals or birds to be brought or kept in or about the building;

Will not move into or through any part of the building any furniture, fixtures,
apparatus or supplies or any articles of weight or bulk except in such manner
and at such times as Lessor may approve;

Will not overload the building floors or place thereon any weight exceeding one
hundred (100) pounds per square foot;

Will have all decorating, carpentry work or any labor required for the
installation of Lessee’s equipment, furnishing or other property, performed at
its expense and only by the employees of Lessor or with the consent of Lessor by
persons duly authorized by Lessor or; provided, however, special equipment, such
as duplicating equipment, may be installed by persons other than Lessor’s
employees;

Will not install any electrical lighting, heating, ventilating, or power
equipment in the premises without first obtaining the written approval of
Lessor;

Will not allow anything to be placed outside windows or on ledges nor permit
anything to be thrown by Lessee or others therefrom;

Will not use the water closets, urinals and other water fixtures for any other
purpose than that for which they were constructed;

Will not mark, paint, drill into or in any way deface the windows, doors, walls,
ceiling, partitions, floors or the wood, stone or aluminum work in the building
and shall not put therein any spikes, hooks, screws or nails without Lessor’s
written consent, except for office pictures and wall hangings;


12



--------------------------------------------------------------------------------

Will abide by and perform all such reasonable rules and regulations as Lessor
may now or hereafter make which are according to Lessor’s judgment for the
general good of the building and its Lessees.

Less ee agrees to repair at its expense any damage to the leased premises over
and above normal wear and tear, except such damage as is or could be covered by
the broadest available form of fire insurance with extended coverages.

According to the City of Lenexa, Kansas ordinance, smoking is prohibited within
the building. Lessee may, at Lessee’s option, designate an area within the
leased premises for such purposes.

33.      PARKING: Lessee and Lessor acknowledge that Lessee shall have all
parking on-site designated for its use. The parties understand that according to
the survey of the premises, that there are two hundred sixty-four marked spaces.
These parking spaces will be made available to Lessee throughout the initial
term or any renewal thereof at no additional cost. Lessee may designate such
parking at its discretion.

34.      WAIVER: One or more waivers of any covenant or condition by the Lessor
shall not be construed as a waiver of a further breach of the same covenant or
condition, and the consent or approval by the Lessor to or of any act by the
Lessee requiring the Lessor’s consent or approval shall not be deemed to waive
or render unnecessary the Lessor’s consent or approval to any subsequent similar
act by the Lessee.

35.      NOTICE: Whenever under this Lease a provision is made for any demand,
notice or declaration of any kind, or whether it is deemed desirable or
necessary by either party to give or serve any such notice, demand, or
declaration to the other party, it shall be deemed sufficient notice and service
thereof if such notice to the Lessee is in writing addressed to the Lessee in
care of the Premises;

 

and to the Landlord in care of:

 

PERG BUILDINGS, LLC

 

 

 

c/o Block & Company, Inc., Realtors
605 West 47th Street, Suite 100
Kansas City, Missouri 64112

 


and served by certified or registered mail, and postage prepaid. Notice needs to
be only sent to one Lessee or Lessor when the Lessee or Lessor is more than one
person. Either party may, by like notice at any time and from time to time,
designate a different address to which notices shall be sent.

36.      REAL ESTATE COMMISSION: Lessor and Lessee acknowledge that GLAZE
COMMERCIAL REAL ESTATE ADVISORS, as Lessee’s Representative, and BLOCK &
COMPANY, INC., REALTORS, as Owner’s Representative, were the only Brokers that
participated in the negotiations for this lease. Lessor shall compensate Glaze &
Block per separate agreement.

37.      ENVIRONMENTAL: Lessor is rsponsible for the delivery of the Building
free of environmental concerns prior to and during occupancy. Lessor has
received a clean Phase I environmental audit of the property which defines the
above. Lessee is responsible for any contamination due to contaminants brought
on the Premises or the Building by Lessee. All covenants shall survive
termination of the Lease.

38.      ENTIRE AGREEMENT: This Lease, together with the Exhibits scheduled
below, constitutes the entire agreement between the parties with respect to the
subject matter hereof, and no representation or agreement, oral or otherwise,
not contained herein shall be binding upon the parties or otherwise have any
force and effect. The following are Exhibits to this Lease and are incorporated
herein by reference:


13



--------------------------------------------------------------------------------

Exhibit A - Floor Plan

Exhibit B - Legal Description

Exhibit C - Option to Renew

Exhibit D - Tenant Finish Floor Plan

Exhibit E - Lease Estoppel Certificate – Sample

Exhibit F - Memorandum of Lease

39.      ESTOPPEL CERTIFICATE: Lessee agrees that from time to time, upon not
less than ten (10) days prior request by Lessor, Lessee will deliver to Lessor a
duly executed Lease Estoppel Certificate in the form attached hereto as Exhibit
“E”.

40.      RECORDING: Recording of this Lease may be done by either party by
recording the Memorandum of Lease in the form attached hereto as Exhibit “F”.

41.      CORPORATE TENANT: Lessee, in the event that it is a corporation, hereby
covenant and warrants that: (a) it is duly incorporated (or duly qualified if
foreign) and authorized to do business in the State of Kansas; (b) the persons
executing this Lease on behalf of Lessee are officers of Lessee; (c) such
officers were duly authorized by Lessee to sign and execute this Lease on its
behalf; (d) this Lease is a valid and binding obligation of Lessee, enforceable
in accordance with its terms; and (e) the execution and performance of this
Lease by Lessee does not conflict or result in a breach of Lessee’s certificate
or articles of incorporation, Lessee’s by-laws or any other agreement which
affects the property or assets of Lessee.

42.      MODIFICATION OF LEASE: If a lender requires as a condition to its
lending funds, the repayment of which is to be secured by a mortgage or deed of
trust on the Land and Building or either, that certain modifications be made to
this Lease, which modifications will not require Lessee to pay any additional
rentals or otherwise materially change the rights or obligations of Lessee
hereunder, Lessee shall, upon Lessor’s request, execute appropriate instruments
affecting such modifications.

43.      DISCLOSURE: Lessee acknowledges that Lessee has been informed that
person(s) associated with Block & Company, Inc., Realtors may have or may
acquire an ownership interest in the (shopping center, property), and Lessee
acknowledges that such ownership interest shall not affect the terms, conditions
or validity of this Lease.

44.      OPTION TO TERMINATE: Lessee and Lessor acknowledge that Lessee will
have the right to terminate the Lease effective at the end of the 7th lease year
(August 31, 2006) by giving Lessor six (6) months prior written notice (on or
before March 1, 2006) and with the payment to Lessor of a termination fee of TWO
HUNDRED FIFTEEN THOUSAND & NO/100 DOLLARS ($215,000.00). Said fee will be paid
on the effective date of the termination.

45.      TENANT IMPROVEMENTS: Lessee and Lessor acknowledge that Lessee will be
provided a tenant improvement allowance in the amount of TWO HUNDRED THOUSAND &
NO/100 DOLLARS ($200,000.00) payable at the lease commencement, to be used at
Lessee’s sole discretion, but provided that it is designated and utilized for
building improvements. In addition, Lessee will have the right to request Lessor
to provide an additional ONE HUNDRED THOUSAND & NO/100 DOLLARS ($100,000.00) of
tenant improvements to the Lessee for its use, which would be amortized over the
ten year initial term at the rate of 9% per year. Lessee shall notify Lessor in
writing of its requirement for this additional payment on or prior to August 1,
1999. Lessee will provide Lessor plans and specifications for all tenant
improvements to be performed by Lessee for its approval and said plans and
specifications, upon approval by Lessor, will be attached hereto as Exhibit “D”.

46.      SIGNAGE: Lessee acknowledges that it will have the right to modify the
existing monument signage at its cost to reflect its name. Said modification
shall be in conformance with the signage covenants, which are a part of the
Protective Covenants of Pine Ridge Business Park.


14



--------------------------------------------------------------------------------

47.      SECURITY SYSTEM: Lessee and Lessor acknowledge that the existing
security system that is currently in place will remain in tact for Lessee’s use,
provided, however, that Lessees acknowledges that Lessor does not own said
system and has no control over the removal of the equipment by the alarm
company.

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)


15



--------------------------------------------------------------------------------

SIGNATURE PAGE
BY AND BETWEEN
PERG BUILDINGS, LLC, LESSOR
AMERICAN TELECONFERENCING SERVICES, LTD., LESSEE

The Parties Hereto affix their signature effective as of this ___ day of January
29, 1999.

PLEASE READ THIS LEASE CAREFULLY. BLOCK & COMPANY, INC., REALTORS, ITS AGENTS OR
EMPLOYEES, ARE NOT AUTHORIZED TO GIVE LEGAL, TAX OR ACCOUNTING ADVICE. IF YOU
DESIRE SUCH ADVICE, CONSULT YOUR ATTORNEY AND/OR ACCOUNTANT BEFORE SIGNING.

 

LESSOR:

 

PERG BUILDINGS, LLC





 

By: 


/s/ Kenneth G. Block

 

 

 

--------------------------------------------------------------------------------

WITNESS: 

 

 

 

Kenneth G. Block, Managing Member

 

 

 

 

 

 

/s/ Bruce D

 

Date: 

1/29/99

Time:

4:00 PM

--------------------------------------------------------------------------------

 

 

 

 

 


 

 

LESSEE:

 

AMERICAN TELECONFERENCING SERVICES,
LTD.

 





 

By: 


/s/ Patrick G. Jones

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Date: 

1/28/99

Time:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ATTEST: 

/s/ Mark Hamtz

 

 

 

 

--------------------------------------------------------------------------------

 

 

 


(If Lessor or Lessee shall be a Corporation the Corporate Seal must be affixed
and the authorized officers must sign on behalf of the Corporation. The Lease
must be executed by the President or a Vice President and the Secretary or
Assistant Secretary unless the By Laws or a Resolution of the Board of Directors
shall otherwise provide, in which event the By Laws or a certified copy of the
Resolution as the case may be, must be furnished.)


16


 